Citation Nr: 1428613	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  06-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and a schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Robert Chisohm, Attorney at law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to March 1980.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2004 rating decision of the VA Regional Office (RO) in Providence, Rhode Island that, in pertinent part, declined to reopen the claim of entitlement to service connection for PTSD, claimed as anxiety/emotional upset.

In May 2009, the Board determined that new and material evidence had been received sufficient to reopen the claim of service connection for PTSD.  The Board remanded the issue of entitlement to service connection for a chronic sleep disorder and PTSD on a de novo basis for further development.  

By decision in March 2012, the Board denied service connection for an acquired psychiatric disorder, claimed as PTSD, and entitlement to service connection for a chronic sleep disorder, to include insomnia and sleep apnea.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court granted a joint motion for remand as to the issue of entitlement to service connection for an acquired psychiatric disorder.  The appellant elected not to pursue the appeal of entitlement to service connection for a sleep disorder.  As such, the only issue for the Board's consideration is entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizoaffective disorder,

The case was remanded for further development in April 2013.


FINDINGS OF FACT

1.  There is competent evidence of record that the Veteran does not currently have PTSD, and he has not had the disorder during the course of this appeal. 

2.  The Veteran's service entrance examination revealed that he was psychiatrically sound at enlistment.

3.  The competent evidence of record shows that the Veteran had a psychiatric disability that clearly and unmistakably preexisted active military service.

4.  The evidence of record clearly and unmistakably shows that the Veteran's preexisting psychiatric disability underwent no permanent increase in severity, including beyond natural progress, during active military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

2.  A personality disorder is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2013). 

3.  An acquired psychiatric disorder clearly and unmistakably pre-existed service and the presumption of soundness at service entry is rebutted.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304(b) (2013).  

4.  A preexisting psychiatric disability was clearly and unmistakably not aggravated by service.  38 U.S.C.A. §§ 1131, 1153 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.  In pertinent part, it is contended that PTSD is the result of an in-service assault by two fellow service members.  It is further argued that he also has another acquired psychiatric disability of service onset, including schizoaffective disorder, for which service connection is warranted.  

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in April 2004, June 2004, March 2006, May 2009, and November 2009 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  The Board finds that there is no pertinent and available evidence suggesting that additional records have yet to be secured or that additional examinations are in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, service treatment and personnel records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Pertinent Law and Regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303.

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

There are special rules with regard to diseases that have been designated as "chronic" in 38 U.S.C.A. § 1101(3) and 3.309(e), including for a psychosis.  For those diseases, if they are "shown as such in service," subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, __ F.3d __, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  The regulation is clear that any manifestation of a chronic disease will not permit service connection for the chronic disease associated with the manifestation.  To be "shown in service," the disease identity must be established and the diagnosis cannot be subject to legitimate question.  Once the chronic disease is shown in service, there is no "nexus" requirement for compensation, as long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker; Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  If, however, the condition noted in service is not, in fact, shown to be chronic, where the diagnosis of chronicity may be legitimately questioned, or when the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after service is required to support the claim.  Id. 

In a case involving a chronic disease, a claimant can establish continuity of symptomatology to support a service connection claim with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). The Court in Walker noted that there is disagreement as to whether the continuity of symptomatology test requires not only showing the continuity but also showing a medical nexus between the current condition and the continuity of symptomatology, as indicated in Savage, but declined to offer an opinion on how 38 C.F.R. § 3.303(b) operates in practice.  See Walker, footnote 5.

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f).  If, as in this case, the claimed stressor is not combat-related and PTSD has not been diagnosed in service, the Veteran's lay testimony regarding the in-service stressor is insufficient, standing alone, to establish service connection, and must be corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); see also Duran v. Brown, 6 Vet. App. 283, 289 (1994).

Where a PTSD claim is based on an in-service personal assault (as in this case), evidence from sources other than the Veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f).

Pursuant to applicable law and regulation, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted." 38 C.F.R. § 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated during active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all of the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Factual Background

Review of the Veteran's service treatment records discloses that on service entrance examination in February 1979, he denied any difficulty sleeping, depression, excessive worry, nervous trouble of any sort, and drug use.  A physical examination conducted at that time was essentially unremarkable, and no pertinent diagnoses were noted.  Psychiatric status was evaluated as normal.  

In early March 1979, the Veteran reported problems staying awake that had started two years before.  Hypersomnia of questionable/unknown etiology was diagnosed.   

A January 1980 treatment noted that the Veteran was seen for complaints of right hand trauma after striking someone the previous evening.  Service connection is in effect for residuals of a fourth metacarpal fracture. 

On service separation examination in February 1980, the Veteran complained of insomnia due to excessive worry and depression, but denied nervous trouble of any sort.  A special mental status examination was conducted at that time that was normal in all respects.  It was determined that appellant had no significant mental illness.

Service personnel records reflect that in January 1980, the Veteran was convicted of violating Article 113 of the Uniform Code of Military Justice for sleeping on duty.  It was recorded that he had been experiencing personal problems at home in the United States that seemed to have caused him to lose all interest in the "art of soldiering."  It was noted that Veteran had expressed a desire to get out of the Army both verbally and through his actions.  His commanding officer opined that the Veteran had "zero potential" for future service.  

In March 1980, an Expeditious Discharge Program notice concluded that the Veteran had ceased to contribute to the combat readiness of his command.  It was opined that he had failed to meet the basic standards of a soldier in the United States Army.  This determination was based on misconduct that included sleeping on guard duty, disrespect for noncommissioned officers, fighting with fellow soldiers, substandard appearance, and general apathy. 

Post service private treatment records dated in January and February 1988 reveal that the Veteran was hospitalized for paranoid schizophrenia.  It was reported that at the time of admission, he was "floridly psychotic" following alcohol and cocaine abuse. 

VA hospital records dated in June 1988 reveal that the Veteran was admitted for treatment of drug-induced schizophrenia.  Records dated between June and August 1989 reflect that he was hospitalized for substance dependence (cocaine and alcohol) and paranoid schizophrenia.  On admission, it was noted that the Veteran had been an alcoholic since age 13, had been cocaine dependent during the previous year, and had engaged in significant drug usage while in service.

The Veteran was afforded a VA psychiatric examination in February 1991 where it was noted that he was currently an inpatient at the Providence Psychiatric Ward.  It was reported that he had come into the hospital feeling ill, hearing voices, drinking, getting into fights and have a great deal of interpersonal difficulty.  It was noted that he had had a great deal of psychiatric care and had first seen a psychiatrist while in the Army for problems that included hearing voices and not sleeping.  According to the appellant, he was diagnosed as having no mental illness but that in the meantime, he was involved in numerous assaults and fights, had bizarre and suicidal ideation that had continued up until the time of his discharge.  While the Veteran indicated that he had been discharged as unfit for military service, he informed the examiner that he had been "honorably discharged." 

It was reported that the Veteran had a very long and involved history of substance abuse.  He denied intravenous drug abuse but did admit to using hashish, marijuana, alcohol, cocaine, and a variety of other street substances.  Following mental status examination, the examiner stated that the Veteran's diagnostic formulation was "somewhat enigmatic" and that while there was a diagnostic texture consistent with schizophrenia, this was somewhat complicated by substance abuse.  The examiner stated that were one to "dissect out" many of the Veteran's symptoms, it appeared that he first had some schizophrenic-like symptoms while in service which had gotten worse as he had gotten older.  The examiner related that although the Veteran did appear to have a schizophrenic illness, attempts to control it with alcohol had been relatively unsuccessful.  The diagnoses on axis I were chronic, paranoid-type schizophrenia, with polysubstance abuse, including alcohol, cocaine, and marijuana, and mixed personality disorder on Axis II.  It did not appear that the examiner had the claims folder for review.

During VA hospitalization in May and June 1991, the Veteran gave a history of severe emotional and physical abuse by his parents.  He stated that he had become dependent on marijuana by the age of 13, and that by age 16 was addicted to alcohol, marijuana, angel dust, and opium.  The pertinent diagnoses were polysubstance dependence, and paranoid schizophrenia. 

A private medical record dated in July 1994 is significant for diagnoses of polysubstance dependence and bipolar disorder. 

During VA hospitalization between November and December 1994, the Veteran related that in 1988, he had been hospitalized at a private medical facility for major depression and suicidal ideation.  He reported that he was hearing voices at that time and admitted that all of his problems were related to his substance abuse.  It was further noted that the Veteran had had other psychiatric hospital admissions, most often due to hallucinations and hearing voices which he admitted were related to cocaine use.  On discharge, diagnoses of substance abuse and rule out antisocial disorder were recorded.

A December 1997 VA hospital discharge summary reflects diagnoses of psychosis, not otherwise specified, polysubstance abuse, and PTSD.  During VA outpatient treatment in early August 1998, it was noted that the Veteran had no combat exposure.  Shortly thereafter, in mid-August 1998, the Veteran was described as neither psychotic nor depressed.  A VA outpatient treatment record in early November 1998 is significant for diagnoses of polysubstance dependence, opioid "snort" dependence, and childhood PTSD.

The Veteran's private psychiatrist wrote in May 1999 that he had been seeing the appellant for a mood disorder.   Private psychiatric records from May 2001 to October 2002 reveal that he was seen for, among other things, poor sleep and a depressed mood.  In a May 2001 entry, history of treatment by the VA for PTSD secondary to an assault in the military was noted.  The pertinent diagnoses were bipolar disorder and PTSD.  Correspondence from a private psychiatrist in May 2004 indicated that he had been seeing the Veteran since May 2001 for symptoms of PTSD and bipolar disorder. 

A VA PTSD outpatient screening in March 2006 was reported as positive.  However, an identical screening conducted in July 2008 was noted to be negative.  During VA outpatient treatment that same month, it was recorded that the Veteran had no combat experience.  Further noted was a history of polysubstance dependence and depressive symptoms.  It was reported that biological factors contributing to the Veteran's psychiatric symptoms included a genetic predisposition as a result of his father's mental illness and his mother's manic-depression and schizophrenia.  Psychological factors included the long-term effects of the Veteran's "terrible childhood," from an emotionally and physically abusive stepfather. 

In correspondence dated in June 2009, the Veteran's private psychiatrist related that he had been under his care since March 2000 for treatment of PTSD and bipolar disorder.

At a VA psychiatric examination in September 2009, it was noted that the Veteran's claims folder and medical records were available and reviewed.  When interviewed, he stated that he was physically and emotionally abused by his stepfather from age two until age 16 when he moved to his aunt's house.  He related that he was struck two to three times daily with whatever his stepfather had in his hands, to include belts and knives.  The Veteran said that when he was two, his stepfather grabbed him by the neck and choked him, threatening that if he told anybody, he would "throw him down the toilet."  Upon further questioning, the Veteran related that when he was 13 or 14 years old, he built a bomb to kill his stepfather, but that his uncle took it away.  He reiterated that he was severely emotionally and physically abused as a child.  When questioned regarding his military history, the Veteran stated that he was constantly in trouble during boot camp because he did not like to take orders from anyone.  He admitted that he was never involved in combat, but that in Germany in 1980, two soldiers came into his room and assaulted him. 

On mental status examination, the Veteran was observed to be pleasant and cooperative.  Significantly, however, the examiner found that the self report was less than reliable because the appellant constantly changed his answers.  Following examination the examiner opined that the Veteran did not meet the criteria for PTSD.  The examiner found that the appellant did not meet the criteria for persistent re-experiencing of the reported traumatic event, rather, the numbing of general responsiveness took the form of feeling detached from others.  It was noted that the Veteran denied any persistent avoidance of stimuli associated with traumas, and that his persistent symptoms of increased arousal took the form of irritability.  The examiner opined that such symptoms were not consistent with a diagnosis of PTSD, and that the appellant's symptoms as a whole, along with clinical data in the record and observations during the interview were consistent with diagnoses of psychosis, not otherwise specified  (by history), alcohol abuse, and a personality disorder, not otherwise specified. 

The examiner stated that, despite the reported history of emotional and physical abuse as a child that was repeated during psychiatric interview, the Veteran did not meet the criteria for a diagnosis of PTSD, either with regard to his childhood or his military service.  Rather, he had a history of alcohol and drug abuse and was more than likely still abusing alcohol.  The examiner opined it was less likely than not that the Veteran's previous diagnosis of psychosis, not otherwise specified, was related to service. 

During a April 2011 VA psychological evaluation, the Veteran's claims folder and medical records were reviewed.  The appellant indicated that he had always suffered from bipolar disorder, but had "masked it all his life" with drugs and alcohol.  It was noted that the Veteran's parents, as well as some of his siblings, suffered from a bipolar disorder and alcoholism.  Following examination, the examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD, rather, that he had psychosis (paranoia), not otherwise specified; an impulse control disorder, not otherwise specified; a mood disorder, not otherwise specified; and a personality disorder, not otherwise specified.  The examiner noted that the Veteran had a childhood history of hearing voices telling him to beat up people, as well as a suicide attempt and explosive behavior for which he was expelled from school.  The appellant reiterated history of an assault in service.

Following evaluation, the examiner opined that the Veteran had experienced extensive psychiatric symptoms prior to his claimed stressor in service.  It was found that his reported military stressor, in and of itself, appeared to have had a negligible impact on his preexisting diagnoses.  It was noted that the Veteran reported some nightmares which began sometime after the military that were not specific to any trauma or person.  The examiner found that these nightmares were likely associated with the Veteran's preexisting paranoia and psychosis.  The Veteran denied other symptoms of PTSD, with the exception of hypervigilance/paranoia, that he indicated began as a child secondary to childhood abuse.  Accordingly, the examiner opined that the Veteran's preexisting psychotic disorder, not otherwise specified; impulse control disorder, not otherwise specified, mood disorder, not otherwise specified; and personality disorder, not otherwise specified  were less likely than not the result of or exacerbated by his military service. 

The Veteran was interviewed between December 2012 and January 2013 by J. P. Curran, Ph.D. who prepared an extensive psychological report on his behalf.  It was noted that the claims file was reviewed.  The appellant's family and military history, as well as an exhaustively detailed background were recited, including reported assault in service.  Family members were also interviewed.  

In pertinent part, Dr. Curran stated that the Veteran complained of trouble staying awake in service and that although nothing was found on brain scan at that time, this could have been hypersomnia due to a psychiatric disorder such as major depressive disorder.  It was noted that the Veteran stated that he tried to kill fellow service members who attempted to assault him.  It was found, however, that it was not likely that he actually tried to kill them, and that this was more of a delusional belief due to his psychosis.  It was reported that interestingly, although the Veteran later stated that he was using alcohol and smoking marijuana every day, there was no mention of this in the service records.  

Following the examination it was Dr. Curran's professional opinion "with a reasonable degree of psychological certitude" that a schizoaffective disorder began to manifest in service, leading to unusual behavior that prompted the Army to give him a quick and honorable discharge.  Dr. Curran opined that the Veteran entered the military with no psychological difficulties noted and was abruptly discharged after 13 months with anxiety and depression difficulties.  He related that he had a phone conversation with the Veteran's treating psychiatrist, who agreed that the appellant met the criteria for a primary diagnosis of schizoaffective disorder and a bipolar disorder.  It was noted that the appellant had been given a diagnosis of various types of bipolar disorders but that these were not noted on service entrance.  The examiner alluded to the Veteran having a genetic disposition for developing mental illness and substance abuse, given that both parents had an alcohol history and bipolar disorder, as well as some of his siblings.  It was reported that substance abuse was often a comorbid disorder for schizophrenia, depression and bipolar disorders.  The examiner stated that the diagnosis which the Veteran had received most recently was schizoaffective disorder, and that he also suffered from a bipolar illness with manic episodes.  It was found that the Veteran's paranoia was due to a schizoaffective disorder and not a personality disorder.  The examiner stated that the Veteran's had a genetic disposition to psychosis, and the stress involved in being stationed close to the East German border where Russian troops could be seen and tensions might flare up anytime, including invasion, led to manifestation of a schizoaffective disorder, as well as the violent fight he had with two other soldiers.  It was found that his use of alcohol and drugs in service were a form of self medication.

The Board subsequently remanded the case and obtained a VA examination, to include a review of the record by a board of two VA psychiatrists who had not seen the Veteran previously.  In response to the remand questions, the VA examiners stated that the record revealed that the Veteran had pre-existing substance abuse beginning at age 13, tobacco use at age 14 and use of hashish and benzodiazepines beginning at age 16 which continued during active duty and after discharge.  It was found that the majority of his symptoms had been associated with and exacerbated by substance abuse.

The examiners stated that the Veteran reported a childhood history of hearing voices and a suicide attempt at age 16 but that no [psychiatric] diagnosis as child was shown.  They determined that the appellant had preexisting conduct and personality disorders that persisted into active duty service and were exemplified by frequent altercations with other service members, and disorderly conduct.  The examiners found that the Veteran had a preexisting psychosis that was not noted during service and that his preexisting mood and anxiety problems did not increase therein.  The examiners were emphatic in their concurrence that the Veteran was not psychiatrically sound at service entrance and that he entered active duty with preexisting mood, psychotic, personality and substance abuse problems, a learning disability and a conduct disorder.  

The VA examiners addressed Dr. Curran's report to include his opinion that the appellant's psychiatric symptoms were not present prior to enlistment and that they developed during the Veteran's time in service.  It was noted, however, that the private psychologist did not include the impact of the Veteran's extensive substance use history prior to service and that they did not agree with his symptom timeline or attribution.  The VA examiners stated that Dr. Curran's notes did not include the history given by the Veteran in a number of clinical evaluations that he was using substances as early as 13 and was addicted to multiple substances by age 16.  It was noted that Dr. Curran assessed the appellant's comments regarding drug use and assaulting other servicemen to be delusional statements reflective of a psychotic disorder, and not due to a personality disorder or primary use which it was felt was actually the case.  Dr. Curran was also noted not to incorporate the history of severe abuse as a boy by his stepfather as described by the Veteran, or the childhood history of hearing voices telling him to beat up people, a suicide attempt at age 16 and explosive behavior for which he was expelled from school.  The VA examiners stated that the Veteran's history suggested significant premorbid psychiatric symptoms and substance use prior to entering the military, and that while stationed in Germany, he continued using drugs and had frequent altercations with fellow service members.  A history of a demotion after misconduct violations and fighting was cited in this regard.  It was noted that psychosis and other anxiety symptoms were not reported during service or found on exit examination by the physician.  The VA examiners determined that the Veteran's symptoms appeared to be multifactorial with contributions from an abusive upbringing, biological predisposition, chronic substance use, antisocial personality traits, mood, and thought, and anxiety disorders that had been present since his teen years, were shown in the military and exacerbated by substance use following discharge from the military.  

The VA examiners stated that if the record did not reveal such an extensive history of a conduct disorder as a teen, a diagnosis of antisocial personality disorder as an adult, significant drug use prior to military service, and mood and psychotic symptoms associated with substance use, then the sole diagnosis of schizoaffective disorder would have more weight.  It was noted that Dr. Curran attributed all of the Veteran's symptoms and disability to schizoaffective disorder that initially manifested in service but that this diagnosis and the opinion thereupon did not capture the Veteran's full diagnostic picture or his complete developmental formation.  It was found that the contributions of the Veteran's past drug use disorders and premorbid symptoms appeared to have been underestimated or ignored in Dr. Curran's impression.  

Legal Analysis

At the outset, as to the claim of service connection for PTSD, the Board points out that although private and VA outpatient records dated in May 2001 refer to the appellant being treated for PTSD, the evidence shows that he does not have this disorder.  The record reflects that his treating psychiatrist stated in June 2009 that the appellant had been under his care for PTSD.  However, on Dr. Curran's evaluation and review of the record between December 2012 and January 2013, it was determined that the Veteran only had schizoaffective and bipolar disorders.  It was reported that the Veteran's treating physician had been consulted and concurred in these assessments.  The record reflects that when examined for VA compensation purposes in 2009 and 2011, it was determined that the appellant did not meet the criteria for PTSD for reasons cited in detail above.  The board of two VA physicians designated to examine the Veteran in June 2013 did not find that the Veteran had PTSD and noted that Dr. Curran had also not confirmed this as a differential diagnosis.  As such, it is concluded that the Veteran does not have a current diagnosis of PTSD.  

A key element in establishing service connection is to show that the Veteran currently has a diagnosis of the disability for which service connection is sought. See 38 C.F.R. § 3.304.  Although the Veteran presented some statements as to stressors he experienced in service, it has been found that he does not meet the diagnostic criteria for PTSD under DSM-IV.  The evidence thus demonstrates that PTSD is not diagnosed in accordance with 38 C.F.R. § 4.125.  Since regulations require medical evidence diagnosing the claimed condition, the Veteran's self-assessment in this regard is not competent. 38 C.F.R. § 3.304.  In this respect, the clinical professionals have the greater skill.  The Veteran's account that he has PTSD related to service is not competent evidence to establish a lay nexus to service. See Jandreau v. Nicholson, 492 F.3d 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331.  The Board thus concludes that there is no reliable and/or probative evidence indicating that the Veteran has PTSD.  In the absence of a diagnosis of current disability relative to PTSD, there can be no valid claim in this respect. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against the claim and service connection for PTSD is denied. See 38 U.S.C.A. § 5107(b).

Service treatment records reflect that although the Veteran received treatment for right hand trauma after striking someone, and has provided history of being physically assaulted during service, there is no indication that these resulted into any untoward psychiatric residuals.  The record is silent during service that he exhibited behavioral changes due to an in-service personal assault.  Rather, the Veteran was discharged from service for failure to maintain acceptable standards for retention based on infractions that included sleeping on guard duty, disrespect for authority, fighting, substandard appearance, and general apathy, culminating in a finding that he failed to meet the basic standards of a soldier.  The record reflects that although the Veteran complained of insomnia due to excessive worry and depression on service discharge examination in February 1980, a special mental status examination conducted at that time disclosed no psychiatric disorder and found that he was clinically normal from a psychiatric perspective.  No pertinent diagnosis or defect was recorded at service discharge.  In view of the such, the Board finds that notwithstanding the reasons for his early release from active duty, the evidence reflects that the Veteran separated from service with essentially the same recorded psychiatric status and assessment as when he entered the military.  

On VA psychiatric examination in February 1991, the appellant stated that he had first seen a psychiatrist while in the Army for problems that included hearing voices and not sleeping, numerous assaults and fights, bizarre behavior and suicidal ideation that had continued up until the time of his discharge.  The examiner opined that the appellant might have exhibited some "schizophrenic-like symptoms" in service.  However, it appears that this opinion was rendered without access to the Veteran's claims folder or service treatment records, and was clearly based solely upon history provided by the appellant.  Moreover, no rationale was provided for this opinion.  The record reflects that when the appellant was subsequently evaluated by VA in September 2009, after review of the record, the examiner concluded the Veteran's psychosis was not related to military service.  More recently, Dr. Curran found that the Veteran was psychiatrically normal at service entrance and has taken great pains to attribute the onset of a schizoaffective disorder to active duty.  In this regard, however, the Board points out that service treatment records do not document that the appellant was treated for any psychiatric complaints or symptomatology.  Moreover, there is substantial evidence at service discharge consisting of a special mental status evaluation clearly finding that the appellant did not have psychiatric findings or a disorder.  The Board finds the objective mental status report contemporaneous to service should be given greater evidentiary weight than a remote assessment based on the Veteran's recollections from his one year in service many years ago. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  There is no post service evidence of any treatment for an acquired psychiatric disability until January 1988 when private treatment records reflect that he was hospitalized as "floridly psychotic" following alcohol and cocaine abuse and given a diagnosis of paranoid schizophrenia.  The Board points out, however, that this admission is almost eight years after the Veteran's discharge from active duty.  

The record reflects that the Veteran has been accorded extensive psychiatric treatment since 1988 for which he has been afforded numerous diagnoses, including paranoid schizophrenia, drug-induced schizophrenia, polysubstance abuse, mixed personality disorder, personality disorder, bipolar disorder, major depression, mood disorder, psychosis, impulse control disorder and schizoaffective disorder.  However, there is no objective evidence of an acquired psychiatric disorder during service, nor was a post service psychosis recorded until 1988, almost eight years after discharge from active duty.  In view of such, an acquired psychiatric disorder is not shown to be of service onset, and, as a psychosis was not compensably disabling within a year of separation from active duty, the presumption of service connection for such does not attach.  Hence, service connection for an acquired psychiatric disorder, including a psychosis, is not warranted on a direct or presumptive basis. See 38 U.S.C.A. §§ 1101, 1112, 1113 1131, 1137; 38 C.F.R. §§ 3.303 , 3.307, 3.309.  Moreover, personality disorders are not diseases or injuries within the meaning of applicable law and regulations for VA compensation purposes. 38 C.F.R. § 3.303(c).

There is clearly evidence in the claims folder suggesting that the appellant had psychiatric disability prior to his entering active duty and this presents a basis for another theory of entitlement to service connection in this instance.  However, given the Veteran's normal service entrance examination indicating no pre-existing psychiatric disorder at that time, the "presumption of soundness" at service entrance attaches. 

Generally, Veterans are presumed to have entered service in sound condition on service entrance. See 38 U.S.C.A. § 1111.  The burden of proof is on VA to rebut the presumption of soundness by clear and unmistakable evidence that a disability existed prior to service and that the disease or injury was not aggravated therein.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993). VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable-evidence standard requires that the result be undebatable. Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated when no preexisting condition is noted at service entrance, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition. 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim may be service connected.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board acknowledges that Dr. Curran definitively determined in January 2013 that the appellant did not have any pre-existing psychiatric problem at service entrance.  However, this assessment is thoroughly countered by the board of two VA psychiatrists in June 2013 who reviewed the entire record and found that Dr. Curran's report did not incorporate the Veteran's substantially dysfunctional childhood and adolescence factors that included severe physical and emotional abuse, multi-substance abuse from age 13, a childhood history of hearing voices telling him to beat up people, a suicide attempt at age 16, and explosive behavior, etc., for which he was expelled from school.  The board of VA examiners determined that the appellant's symptoms appeared to be multifactorial, with contributions from an abusive upbringing, a biological predisposition, chronic substance use, antisocial personality traits and mood, thought, and anxiety disorders that had been present since he was a teenager prior to military service.  The board of examiners stated that this clearly showed a significant premorbid psychiatric process and symptom complex that continued and was shown during service, exemplified by excessive fighting, drug abuse, and general misconduct for which the Veteran had been demoted in rank and ultimately separated from service, and was exacerbated by substance use following discharge from the military.  The board of two psychiatrists stated without reservation that, although there was no evidence of a diagnosis being made during the appellant's childhood, the Veteran was not psychiatrically sound at service entrance and that he entered active duty with preexisting mood, psychotic, personality and substance abuse problems, a learning disability and a conduct disorder, manifested by frequent altercations with other service members, and disorderly conduct during service.  In view of such, it is found that Dr. Curran's evaluation is substantially less probative because he neglected and/or failed to include or consider any premorbid psychiatric symptomatology that the Veteran might have brought into service despite substantial evidence to the contrary. 

The Board finds that the opinions of that VA examiners are highly probative, because they were based on review of the Veteran's entire claims folder, as well as other pertinent medical records, and full examinations, including history and clinical findings. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiners provided comprehensive reasons and bases for their medical opinions, and pointed to the evidence which supported those opinions. Hernandez-Toyens.  Unlike Dr. Curran they addressed all the evidence.  Under the circumstances, the Board finds that this more probative clinical evidence of record rebuts the presumption of soundness at service entrance, and clearly and unmistakably establishes that the Veteran had a psychiatric disability that clearly and unmistakably preexisted active military service.  The remaining question for consideration is whether such disability was aggravated in service beyond normal progression of the disease process. See VAOPGCPREC 3-2003 (July 16, 2003) (to rebut the presumption of sound condition.  VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service).  The Board finds that it was not.

There is no persuasive evidence that the Veteran's preexisting psychiatric disorder underwent any clinically-identifiable permanent increase in severity beyond natural progress during active service.  The evidence clearly establishes that he exhibited behavior in service much in the same manner as he reported displaying years prior to active duty.  As found by the two VA psychiatrists in June 2013, the Veteran's premorbid psychiatric impairment continued unabated during active duty, and included frequent altercations with other service members, substance abuse and general misconduct for which he was demoted and ultimately separated from service.  The examiners unequivocally concluded that preexisting psychiatric disability, including mood and anxiety disorders, did not increase in severity during service.  They concurred with the April 2011 VA psychological assessment that the Veteran had pre-existing psychosis, mood and personality disorders that were not exacerbated by service.  The evidence thus clearly and unmistakably demonstrates that the Veteran's preexisting psychiatric disability did not permanently increase in severity beyond natural progress during active military service and was not aggravated therein.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record. See Madden v. Gober, 125 F.3d 1477   (Fed. Cir. 1997).  In this regard, the Veteran has argued that his current psychiatric symptomatology had its origin during active military service or was aggravated therein.  The Board rejects these assertions because his statements and history, when weighed against the other objective evidence of record, are not probative.  The more probative clinical evidence of record clearly demonstrates that the appellant had a preexisting psychiatric disability that was not aggravated during active service.  The Veteran, as a layperson, is not competent to provide medical evidence sufficient to establish the presence of in-service incurrence or aggravation.  Such evidence which requires medical knowledge provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and service connection for an acquired psychiatric disorder, however diagnosed, must be denied.  

In making this decision the Board acknowledges the criticism of the Board's decision to remand this case in April 2013.  As noted above, however, the opinion offered by Dr. Curran, when viewed in the totality of the record, was not sufficient to grant the benefit sought on appeal.  This is particular true given Dr. Curran's notable omissions, particularly those related by the Veteran concerning his childhood.  As such, further development was indeed in order.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) ("If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.") (Emphasis added)  

In reaching this decision the Board has considered the doctrine of reasonable doubt but it is not for application in this case.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizoaffective disorder, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


